Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 03, 2015

The Court of Appeals hereby passes the following order:

A16A0421. SPIERS v. THE STATE.

      Before this Court is Appellant’s motion to remand for a determination as to
whether the DeKalb County Public Defender’s Office should continue to represent
Appellant in this case. According to the motion to remand, the status of Appellant’s
continued representation by the DeKalb County Public Defender’s Office is unclear
because Appellant has now filed an extraordinary motion for new trial in the court
below through privately retained counsel.
      Appellant’s motion to remand is hereby GRANTED. The case is hereby
remanded to the Superior Court of DeKalb County to determine which counsel has
authority to represent Appellant in the appeal of this case. Upon resolution of this
issue by the trial court, the record may then be re-transmitted and the case re-docketed
with the Court of Appeals, if counsel for Appellant chooses to continue with an
appeal in this case. Upon re-docketing, briefing by the parties should proceed in
accordance with Court of Appeals Rule 23.
                                        Court of Appeals of the State of Georgia
                                                                             12/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.